 

TERMINATION OF

 

STOCKHOLDERS AGREEMENT

 

This Termination of Stockholders Agreement (this “Termination Agreement”) is
made as of March 6, 2018 by and between PolarityTE, Inc., a Delaware corporation
(the “Company”) and the undersigned stockholders of the Company (“Stockholders”)
who are party to that certain Stockholders Agreement dated as of December 1,
2016 (the “Stockholders Agreement”) by and among Majesco Entertainment Company,
a Delaware corporation and predecessor to the Company (the “Predecessor”),
Denver Lough (“Lough”), Edward Swanson (“Swanson” and together with Lough, the
“Restricted Stockholders”), and Polarityte, Inc., a Nevada corporation
(“Polarityte Nevada”). Unless otherwise defined or noted herein, capitalized
terms used in this Termination Agreement have the meanings ascribed to them in
the Stockholders Agreement.

 

RECITALS

 

WHEREAS: the Stockholders Agreement was entered into on December 1, 2016, by and
among the Predecessor, the Restricted Stockholders, Polarityte Nevada, and the
Stockholders; and following the subsequent merger of Polarityte Nevada with and
into the Predecessor, the Company became the successor-in-interest to all rights
and obligations of the Predecessor under the Stockholders Agreement.

 

WHEREAS: the parties to the Stockholders Agreement now desire to terminate the
Stockholders Agreement.

 

WHEREAS: pursuant to Section 7 of the Stockholders Agreement, the Stockholders
Agreement provides that the Stockholders Agreement may be amended, modified or
supplemented only by written agreement of the Company and a majority of the
Stockholders signatory thereto.

 

WHEREAS: the parties to the Stockholders Agreement desire to amend the
Stockholder Agreement such that all rights and obligations of the parties to the
Stockholders Agreement shall be terminated, effective immediately.

 

WHEREAS: the undersigned Stockholders constitute a majority of the Stockholders
signatory to the Stockholders Agreement.

 

AGREEMENT

 

NOW, THEREFORE: In consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

  1. Termination of Stockholders Agreement. The parties hereto agree that the
Stockholders Agreement is hereby terminated and shall have no further force or
effect, effective immediately.

 

 

 

 

  2. Successors. This amendment shall be binding on, and shall inure to the
benefit of all parties hereto and their successors and assigns.         3.
Release. Each Stockholder, on behalf of itself and its affiliates (including
without limitation all affiliated entities through which Stockholder has
purchased or beneficially owns, directly or indirectly, shares of capital stock
of the Company), successors, assigns and agents (the “Stockholder Releasing
Parties”), does hereby fully and forever release, remise, acquit and discharge
each of the Restricted Stockholders and their respective successors and assigns
(the “Restricted Stockholder Released Parties”), and the Company and its
officers, directors, stockholders, successors, assigns and agents (the “Company
Released Parties”) from and against any and all claims, demands, damages, debts,
liabilities, obligations, expenses, liens, attorneys’ fees, actions, causes of
action, expenses, or suits of any kind or nature whatsoever, whether known or
unknown, foreseen or unforeseen, in law or in equity, which the Stockholder has
or may have against the Company Released Parties and the Restricted Stockholder
Released Parties, at any time up to the date hereof arising out of or relating
to the Stockholders Agreement.         4. Counterparts. This Termination
Agreement may be executed in any number of counterparts, each of which is
enforceable against the parties that execute such counterparts, and all of which
together constitute one instrument.         5. Execution and Delivery. A
facsimile, .pdf, telecopy or other reproduction of this Termination Agreement
may be executed by one or more parties hereto and delivered by such party by
facsimile, .pdf, or any similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen. Such execution and
delivery will be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute and deliver
an original of this Termination Agreement as well as any facsimile, .pdf,
telecopy or other reproduction hereof.

 

[Remainder of Page Intentionally Left Blank]

 

- 2 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
effective as of the day and year first above written.

 

COMPANY:     STOCKHOLDER:   POLARITYTE, INC.                    /s/ Cameron
Hoyler By: /s/ Denver Lough   Name: Cameron Hoyler   Name: Denver Lough   Title:
 Chief Legal Officer and General Counsel    

 

STOCKHOLDER:                              By: /s/ Barry Honig   Name: Barry
Honig         STOCKHOLDER:         By: /s/ Edward Swanson   Name: Edward Swanson
 

 





 

 

